DETAILED ACTION
Claim 1-29 are pending.  Claim 1-29 are considered in this Office action and have been rejected below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 15, and 29 are directed to limitations for “evaluating input data for one or more geographic locations selected after the first phase, wherein the evaluation comprises determining and applying a total food related delivery vehicles data, total ride hail vehicles data, a historic growth rate for each type of vehicle and a turnover rate for each type of vehicle, as part of a second phase of the automated processing and analysis; (4) evaluating input data for one or more geographic locations 
“[00049]    Each of these volume opportunities may then multiplied by an annual 
turnover rate 24 in FIG. 2 for each type of vehicle (the number of vehicles replaced each year from the fleet). In one example, the following rates have been utilized in the automated calculations: 
a) Taxis (shown as 562 in FIG. 5) -historical turnover rates from New York City, Los Angeles can be used as proxies for all city (and areas) assumptions. 
b) TaaS (shown as 552 in FIG. 5) - turnover rate mirrored taxis, given that annual vehicle miles travelled is relatively consistent for both groups. 
c) Food Delivery - can be based on average vehicle miles travelled by one or more Dominos delivery vehicles. 
d) Grocery Delivery - can be based on an average vehicle miles travelled by one or more 
Dominos delivery vehicles. Use of the projected Food and Grocery Delivery turnover rate is shown as 574 in FIG. 5. 
e) Limousine - IBIS World limo report set average lifespan for a limousine at 3 years, and this estimate may be used in calculations. 
f) Last Mile Delivery vehicles - blended average of lifespan for delivery truck (for example, 
from the UPS data about delivery trucks) and delivery van (for example, the DHL data about delivery vans). 
g) Shuttle Bus - in one example, the same turnover rate was assumed as for limousines. 
[00050] All autonomous vehicles may be assumed to have a 4-year lifespan and re- plated accordingly. 

" UPS - market share of last mile delivery across US, APAC, and EU 
" FedEx - market share of last mile delivery across US, APAC, and EU 
" DHL - market share of last mile delivery across US, APAC, and EU 
" Amazon - assumptions validated by Amazon reports 
" Other Regional Delivery - remainder of vehicles left on road 
" Uber - market share across regions (Uber was substituted by regional players in APAC and 
EU, such as Didi and Kareem) 
" Dominos - assumed 4 cars per store in each city 
" Whole Foods - assumed 10 cars per store in each city 
[00052]    As shown in FIG. 2, the output of this phase may be the volume potentials (addressable autonomous vehicle opportunity) across each of these use case areas by year and cumulatively over a 9-year period.”
	
	Which shows different criteria which may be used in the calculation, but there are no details or description as to how this qualitative data would be combined to make a quantitative calculated value. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). The dependent Claims inherit the deficiencies of the independent claims and thus are similarly rejected.  
	Therefore, the claims and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claims 1, 15, and 29 recite the limitation “(5) automatically combining and evaluating the data based on the constraints and indicators of the first, second and third phases”.  It is unclear as to what indicators this may be, if they are new, or if they are different from the economic and transportation indicators above, and thus the claims are indefinite.  For examination purposes they will be considered as the same elements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 29 is directed to the limitations for (1) receiving and automatically processing input data for one or more geographic locations (Colleting the Information, an Observation; a Mental Process and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); (2) evaluating the received input data for one or more geographic locations based on evaluation of a weather constraint data, a population size constraint data and a speed limit constraint data as part of a first phase of the automated processing and analysis (Analyzing the Information, an Evaluation; a Mental Process and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); (3) evaluating input data for one or more geographic locations selected after the first phase, wherein the evaluation comprises determining and applying a total food related delivery vehicles data, total ride hail vehicles data, a historic growth rate for each type 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The computer, mobile device, processor, and memory are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and transmission steps above are insignificant extra-solution activity as these are receiving and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to 
“[00062]   It will be understood by those skilled in the art that each of the above steps or elements of the system will comprise computer-implemented aspects, performed by one or more of the computer components described herein. For example, any or all of the steps of collection, evaluation, processing and modeling of the frustration factors and data may be performed electronically. In at least one exemplary embodiment, all steps may be performed electronically - either by general or special purpose processors implemented in one or more computer systems such as those described herein.”

	Which shows that any generic computer processor can be used to perform the abstract limitations of the Claims, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processor, memory, computer, etc., nor the receiving and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	Claims 2-14 and 16-28 contain the identified abstract ideas, further narrowing them, with no new additional elements when considered under prong 2A as part of a practical application or under 2B, and thus not practically integrated nor significantly more for the same reasons and rationale as above.
Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1-29 are objected to as being dependent upon a rejected base claim, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 and 112 rejections above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150081392 A1
Fox; David et al.
COMPETITOR PREDICTION TOOL
US 20100317420 A1
Hoffberg; Steven M.
SYSTEM AND METHOD
US 20180068358 A1
Hoffberg; Steven M.
SYSTEM AND METHOD FOR DETERMINING CONTINGENT RELEVANCE
US 20140081793 A1
Hoffberg; Steven M.
SYSTEM AND METHOD
US 20130297428 A1
Chatter; Mukesh et al.
System For And Method Of Automatic Optimizing Quantitative Business Objectives Of Sellers (Advertisers) With Synergistic Pricing, Promotions and Advertisements, While Simultaneously Minimizing Expenditures and Discovery and Optimizing Allocation Of Advertising Channels That Optimize Such Objectives
US 20130097664 A1
Herz; Frederick et al.
SECURE DATA INTERCHANGE
US 20110004513 A1
Hoffberg; Steven M.
SYSTEM AND METHOD
US 20100235285 A1
Hoffberg; Steven M.
GAME THEORETIC PRIORITIZATION SYSTEM AND METHOD

Herz; Frederick S. M. et al.
SECURE DATA INTERCHANGE
US 20090099902 A1
Chatter; Mukesh et al.
System for and method of automatic optimizing quantitative business objectives of sellers (advertisers) with synergistic pricing, promotions and advertisements, while simultaneously minimizing expenditure discovery and optimizing allocation of advertising channels that optimize such objectives
US 8706311 B2
Kosaka; Yoko et al.
Electric power demand/supply planning apparatus and method for the same


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        1/5/2021